Citation Nr: 0720625	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-31 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for status post lumbar 
vertebral fracture, low back syndrome, which is currently 
rated as 40 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from August 1974 to August 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2004 correspondence, the veteran's representative 
indicated that a formal hearing was not being sought at that 
time, but that an informal conference with a Decision Review 
Officer (DRO) was desired.  Thereafter, no informal hearing 
was conducted, although a DRO considered the issues on appeal 
in the March 2005 statement of the case (SOC).  However, 
subsequently, the veteran's representative maintained that 
the veteran was not afforded the informal hearing that was 
requested.  

In addition, the veteran's representative maintains that the 
most recent VA spine examination dated in January 2004 did 
not address whether the veteran has any incapacitating 
episodes due to his back disability.  The representative 
asserts that this examination is too old to accurately assess 
the current level of back disability as the veteran's back 
disability has worsened in severity.  Further, the 
representative argues that the VA liver examination is also 
too old and did not address whether the veteran has daily 
fatigue, malaise, anorexia, or incapacitating episodes.  
Accordingly, the veteran and his representative request that 
this case be remanded in compliance with VA's duty to assist.  

The Board finds that as the veteran has asserted that his 
service-connected disabilities have worsened since his last 
examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

In addition, since the veteran has stated that he receives 
regular medical treatment from the St. Cloud VA Medical 
Center, those records should be obtained.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority to 
include Dingess/Hartman v. Nicholson.  

2.  The veteran's request for an informal 
hearing before a DRO should be addressed.  

3.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the St. 
Cloud VA Medical Center.  

4.  Schedule the veteran for a VA spine 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The examiner should be requested to 
report the range of motion of the low 
back in degrees of arc.  The examiner 
should note that normal ranges of motion 
of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

If the veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran, results 
in functional loss in terms consistent 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The examiner should state if the 
veteran's service-connected back 
disability results in intervertebral disc 
syndrome.  If so, the examiner should 
state, what, if any symptoms are present.  
The examiner should specifically indicate 
if the veteran has persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site 
of diseased disc and little intermittent 
relief.

The examiner should also carefully elicit 
all of the veteran's subjective 
complaints concerning the thoracolumbar 
spine and offer an opinion as to whether 
there is adequate objective pathology 
present to support the veteran's 
subjective complaints.  To the extent 
possible, the examiner should assess the 
extent of any pain and describe the 
extent of any incoordination, weakened 
movement, and excess fatigability on use.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-up per 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The existence of any ankylosis of the 
spine should also be identified.

The examiner should also assess if the 
veteran has any additional related 
neurological manifestations to include 
sciatica as well as any bowel and bladder 
complaints.  If so, these neurological 
manifestations should be identified and 
the severity thereof described in detail.  

If possible, the examiner should indicate 
whether the veteran has had 
incapacitating episodes over the last 12 
months, and, if so, the number of 
episodes and the duration of the 
episodes.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Schedule the veteran for a VA hepatitis C 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The examiner should determine if the 
veteran has, due to his hepatitis C, 
fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  The examiner 
should state the duration and frequency 
of such episodes.  The examiner should 
indicate whether the veteran's hepatitis 
C requires dietary restriction or 
continuous medication, the examiner 
should state whether the veteran has 
weight loss and hepatomegaly or 
malnutrition.  If the veteran has near-
constant debilitating symptoms, the 
examiner should so indicate.  

6.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

